NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



MICHAEL ANTHONY COOPER,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D16-4787
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender, and
Victoria E. Hatfield, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.